Medifirst Solutions, Inc. 4400 N. Federal Hwy Suite 54 Boca Raton FL 33431 May 25, 2012 Max A. Webb Assistant Director Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Medifirst Solutions, Inc. Amendment No. 5 to Registration Statement on Form S-1 Filed On March 29, 2012 File No.333-178825 Dear Mr. Webb: We have reviewed your letter of May 11, 2012. Included herewith is Amendment No. 5 to our registration statement in Form S-1. We are responding to your comments in the order in which they appeared in your letter. 1.We have amended the registration statementas requested by this comment by adding a new risk factor appearing on page 5. 2.We haveamended the registrationstatementon pages 5 and 12 in response to this comment 3.We have amended the registration statement on page 12 in response to this comment. The unaudited financial statements for the quarterly period ended March 31, 2012 and an updated auditors consent letter have been added to the registration statement . Very truly yours, /s/ Bruce Schoengood President and Chief Executive Officer
